ORDER
AND NOW, this 29th day of June, 1987, upon consideration of the Report and Recommendation of the Disciplinary Board dated May 8, 1987, and the Dissenting Opinion filed, it is hereby
ORDERED that Donald F. Sileo be and he is suspended from the Bar of this Commonwealth for a period of twenty (20) months, effective May 20, 1985, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
ZAPPALA, J., dissents and would accept the dissenting view.